326 F.2d 757
Mike MULVIHILL and Jessie Pershing Lott, Appellants,v.UNITED STATES of America, Appellee.
No. 20787.
United States Court of Appeals Fifth Circuit.
Jan. 29, 1964.

Murray L. Williams, Water Valley, Miss., for appellants.
H. M. Ray, U.S. Atty., Oxford, Miss., for appellee.
Before TUTTLE, Chief Judge, and HUTCHESON and GEWIN, Circuit Judges.
PER CURIAM.


1
We have carefully considered the grounds of appeal asserted by the appellants from their sentence and judgment of guilty in this prosecution for violation of the Internal Revenue Statutes relative to possession of non-tax paid whiskey and find them to be without merit.


2
The judgment of the trial court is Affirmed.